Case 1:18-cr-00340-LGS Document 514 Filed 07/20/21 Page 1 of 3
        Case 1:18-cr-00340-LGS Document 514 Filed 07/20/21 Page 2 of 3




6.     This is Mr. Sharma’s first request for an extension of his surrender date, and it is
only due to a significant medical issue for which he is in need of and for which he would
not receive the proper treatment for while in the custody of the Bureau of Prisons.

7.     Commencing July 29, 2021, at 2:00 p.m., Mr. Sharma is requesting his bond
conditions be modified to reinstate the condition of home confinement, during which he
may only leave his home for medical or legal purposes as approved in advance by Pretrial
Services. Mr. Sharma will not seek any further extensions of his surrender date.

8.    Undersigned counsel has conferred with counsels for the government, Samson
Enzer and Negar Tekeei, and they take no position on this motion.

9.     Accordingly, for the foregoing reasons, it is respectfully requested that this Court
enter an Order extending Mr. Sharma’s surrender date from July 29, 2021, to November
1, 2021, and modifying his bond conditions to home confinement where he may only leave
his home for medical or legal purposes.
                                                 Very truly yours,

                                                /s/ Gennaro Cariglio Jr.
                                                GENNARO CARIGLIO JR., ESQ.
cc: All counsel of record
    U.S. Probation
    U.S. Marshal
    Bureau of Prisons




                                            2
Case 1:18-cr-00340-LGS Document 514 Filed 07/20/21 Page 3 of 3




                         EXHIBIT “A”


                  (Medical Records Redacted)




                              3
